                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION

MICHAEL G. POSTAWKO, et al.,                         )
                                                     )
                        Plaintiffs,                  )
                                                     )
        v.                                           ) No.     2:16-CV-04219 NKL
                                                     )
MISSOURI DEPARTMENT OF                               )
CORRECTIONS, et al.,                                 )
                                                     )
                        Defendants.                  )

 PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER SEAL CERTAIN EXHIBITS
   TO THEIR SUGGESTIONS IN SUPPORT OF MOTION FOR PRELIMINARY
                           INJUNCTION

        Plaintiffs respectfully move for an order permitting them to file under seal certain

exhibits to their Suggestions in Support of their Motion for Preliminary Injunction. In support,

Plaintiffs state as follows:

        1.      Plaintiffs plan to file their Motion for Preliminary Injunction and Suggestions in

Support of same, with supporting exhibits, on June 17, 2019.

        2.      Certain exhibits to Plaintiffs’ Suggestions in Support of their Motion for

Preliminary Injunction consist of or contain information protected from disclosure under the

parties’ Protective Order (ECF No. 168), including Plaintiffs’ protected health information and

email correspondence designated by MDOC as CONFIDENTIAL.

        3.      Under the parties’ Protective Order, such documents or information “shall be

redacted from any document before filing the document with the Court. Contemporaneously, an

unredacted copy shall be filed with the Court under seal.” ECF No. 168, ¶ 15.

        4.      Plaintiffs seek leave to file exhibits to their Suggestions under seal in light of

these designations and without waiver of any objections to those designations. Plaintiffs will


                                      1
         Case 2:16-cv-04219-NKL Document 287 Filed 06/17/19 Page 1 of 4
contemporaneously file a public version with the necessary redactions in compliance with the

terms of the Protective Order.

       WHEREFORE Plaintiffs respectfully request leave to file certain exhibits to their

Suggestions in Support of their Motion for Preliminary Injunction under seal with the Court.



                                            Respectfully submitted,

                                            /s/ Anthony E. Rothert
                                            Anthony E. Rothert, #44827
                                            Jessie Steffan, #64861
                                            Omri E. Praiss, #41850
                                            American Civil Liberties Union
                                            of Missouri Foundation
                                            906 Olive Street, Suite 1130
                                            St. Louis, Missouri 63108
                                            Phone: (314) 652-3114
                                            Fax: (314) 652-3112
                                            trothert@aclu-mo.org
                                            jsteffan@aclu-mo.org

                                            Gillian R. Wilcox, #61278
                                            American Civil Liberties Union
                                            of Missouri Foundation
                                            406 West 34th Street, Suite 420
                                            Kansas City, Missouri 64111
                                            Phone: (816) 470-9938
                                            Fax: (314) 652-3112
                                            gwilcox@alcu-mo.org

                                            Amy E. Breihan, #65499
                                            Megan G. Crane, #71624
                                            RODERICK & SOLANGE
                                            MACARTHUR JUSTICE CENTER
                                            3115 South Grand Blvd., Suite 300
                                            St. Louis, MO 63118
                                            Phone: (314) 254-8540
                                            Fax: (314) 254-8547
                                            amy.breihan@macarthurjustice.org
                                            megan.crane@macarthurjustice.org




                                      2
         Case 2:16-cv-04219-NKL Document 287 Filed 06/17/19 Page 2 of 4
                            Elizabeth L. Henthorne (pro hac vice)
                            Amelia I. P. Frenkel (pro hac vice)
                            Anastasia M. Pastan (pro hac vice)
                            Wilkinson Walsh + Eskovitz, LLP
                            2001 M Street NW
                            10th Floor
                            Washington, DC 20036
                            Phone: (202) 847-4000
                            Fax: (202) 847-4005
                            bhenthorne@wilkinsonwalsh.com
                            afrenkel@wilkinsonwalsh.com
                            apastan@wilkinsonwalsh.com

                            Meghan C. Cleary (pro hac vice)
                            Wilkinson Walsh + Eskovitz, LLP
                            11601 Wilshire Blvd., Suite 600
                            Los Angeles, CA 90025
                            Phone: (424) 291-9669
                            Fax: (202) 847-4005
                            mcleary@wilkinsonwalsh.com




                             3
Case 2:16-cv-04219-NKL Document 287 Filed 06/17/19 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically and served by operation of

the CM/ECF system on all counsel of record on June 17, 2019.

                                                                    /s/ Anthony E. Rothert




                                     4
        Case 2:16-cv-04219-NKL Document 287 Filed 06/17/19 Page 4 of 4
